REINHARDT, Circuit Judge,
dissenting.
I would remand to the BIA so that it could make a determination as to past persecution. INS v. Ventura, 537 U.S. 12, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002). If it found in favor of petitioner on that claim, it would then be required to apply the presumption of well-founded fear. Next, it would need to determine whether changed circumstances are sufficient to overcome that presumption. The present *652BIA disposition does not, however, make the requisite determination. Accordingly, I dissent.